internal_revenue_service number release date index number ------------------ ---------- --------------------------------- ---------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ---------------- telephone number -------------------- refer reply to cc corp b05 plr-137873-13 date date legend distributing controlled relatedco1 relatedco2 trust state a state b business a shareholder a shareholder b -------------------------------- ---------------------------------------- --------------------- --------------------- ----------------------------------------------- ------------------------- -------------------------------------- ---------------------------------------------------- -------------------------------------- ---------------------------------------------------------- ---------------------- ------------------- ------------ ----------------------------------------------------------------------------- ----------------------------------- ------------------ ------------------ plr-137873-13 operational employees year contributed assets asset a a b c d dear ------------- -------------------------------------------- ------ ----------------------------------------------------------------------------- ----------------------------------------------------------------------------- ----------------------------------------------------------------------------- --------------------------------- ----------------------------------------------------------------------------- ------------------------------------------------------------ -------------------------- -------------------------- -------------------------- -------------------------- this letter responds to your date request for rulings regarding certain federal_income_tax consequences of certain proposed transactions the information provided in that request and in later correspondence is summarized below the rulings in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution defined below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of any distributing_corporation or any controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 and iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock or distributing interests defined below representing a 50-percent_or_greater_interest in any distributing_corporation or any controlled_corporation see sec_355 and sec_1_355-7 plr-137873-13 facts distributing is an unincorporated state a organization that is treated as an s_corporation for u s federal_income_tax purposes distributing is a cash_method taxpayer that employs a calendar_year shareholder a and shareholder b both of whom are u s residents for u s federal_income_tax purposes each directly own a of the equity ownership interests of distributing the distributing interests the remaining b of the distributing interests are held by the trust the beneficial_ownership of which is held equally by shareholder a and shareholder b additionally shareholder a together with trusts for the benefit of shareholder a’s spouse and descendants owns relatedco1 and shareholder b owns relatedco2 each a state a corporation engaged in the same line_of_business as distributing distributing and relatedco1 have each been engaged in business a since year a date more than five years prior to the commencement of the proposed transaction defined below distributing does not currently have any employees on its payroll rather shareholder a manages distributing and the operational employees who are formally employed by relatedco1 and perform distributing’s operational activities since distributing’s formation distributing and relatedco1 have had an unwritten employee-sharing arrangement in place the employment arrangement under which the operational employees perform operational activities and some management services for both distributing and relatedco1 relatedco1 compensates the operational employees for all of their work and provides them with benefits and distributing reimburses relatedco1 for a portion of the operational employees’ compensation and benefits specifically distributing periodically makes payments to relatedco1 for c of relatedco1’s costs for the operational employees’ salaries benefits workers’ compensation insurance health insurance and other employment- related expenses the c is intended to approximate the portion of the operational employees’ work hours spent working on behalf of distributing when performing services on behalf of distributing the operational employees hold themselves out to third parties as employees of distributing the financial information submitted by distributing indicates that business a has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years shareholder a and shareholder b propose to separate their interests in distributing through the proposed transaction in order to avoid further disharmony in the management and operations of business a and to avoid litigation plr-137873-13 proposed transaction for what have been represented to be valid business purposes the following transaction the proposed transaction has been proposed i distributing will form controlled as a state b corporation controlled will adopt the cash_method and the calendar_year ii in exchange for the issuance of all of controlled’s stock distributing will transfer to controlled the contributed assets a portion of its business a assets as well as the financial accounts and the liabilities associated with these business_assets the contribution iii the trust will distribute one-half of its distributing interests to shareholder a and the other one-half of its distributing interests to shareholder b the trust distribution iv distributing will distribute all of the outstanding controlled stock to shareholder b in exchange for all of shareholder b’s distributing interests the distribution v after the distribution controlled will elect pursuant to sec_1362 to be an s_corporation within the meaning of sec_1361 effective as of the date of formation after the distribution relatedco1 might transfer its d interest in asset a to controlled in exchange for one or more operating_assets of controlled in a transaction intended to qualify for non-recognition treatment under sec_1031 the asset exchange representations a any indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities b the fair_market_value of the controlled stock and other consideration if any to be received by shareholder b will be approximately equal to the fair_market_value of the distributing interests surrendered by shareholder b in the exchange c no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing d the years of financial information submitted on behalf of distributing is representative of its present business operation and with regard to such plr-137873-13 business there have been no substantial operational changes since the date of the last financial statements submitted e following the proposed transaction distributing and controlled will each continue independently and with its separate employees or with operational employees of relatedco or relatedco respectively the active_conduct of its share of all of the integrated activities of business a conducted by distributing prior to consummation of the proposed transaction f the distribution is carried out for the following corporate business purposes to avoid further disharmony in the management and operations of business a and to avoid litigation the distribution is motivated in whole or substantial part by one or more of these corporate business purposes g the distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both h the total adjusted_basis and the fair_market_value of the assets transferred to controlled in the contribution will each equal or exceed the sum of i the total liabilities assumed within the meaning of sec_357 by controlled and ii the liabilities to which the contributed assets are subject these liabilities were incurred in the ordinary course of business and are associated with the assets being transferred i the aggregate fair_market_value of the assets transferred to controlled in the contribution will equal or exceed the aggregate adjusted_basis of these assets j distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction k no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution l no two parties to the proposed transaction are investment companies as defined in sec_368 and iv m immediately after the distribution neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 n distributing controlled and the shareholders of distributing will each pay their separate expenses if any incurred in connection with the proposed transaction o payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length plr-137873-13 p for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold distributing interests possessing percent or more of the total combined voting power of distributing interests entitled to vote or percent or more of the total value of distributing interests that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution q for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing interests that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution r distributing did not acquire business a or control of any entity conducting business a during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized in whole or in part within the meaning of sec_1_355-3 s the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock or distributing interests representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation t no investment_credit determined under sec_46 has been or will be claimed with respect to any of the contributed assets u no party to the contribution or distribution is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 v the basis of each shareholder in the distributing interest received in the trust distribution will be determined with reference to the trust’s adjusted_basis before the trust distribution under sec_643 no election under sec_643 to recognize gain_or_loss will be made plr-137873-13 w the asset exchange is intended to qualify as a sec_1031 exchange for which no gain_or_loss will be recognized ruling sec_1 the contribution followed by the distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on its transfer of the contributed assets to controlled in exchange for the assumption_of_liabilities and the issuance of controlled’s stock in the contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on its receipt of the contributed assets from distributing in exchange for its assumption_of_liabilities and the issuance of its stock in the contribution sec_1032 controlled’s basis in each asset received in the contribution will be the same as the basis of such asset in the hands of distributing immediately before the contribution sec_362 controlled’s holding_period in each asset received in the contribution will include the period during which distributing held such asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution of the controlled stock to shareholder b in the distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder b upon the receipt of controlled stock in exchange for the distributing interests in the distribution sec_355 the basis of the controlled stock received by shareholder b in the distribution will equal the basis of the distributing interests exchanged therefor sec_358 sec_1_358-2 the holding_period in the controlled stock received by shareholder b in the distribution will include the holding_period of the distributing interests surrendered in exchange therefor provided that such distributing interests are held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits of distributing if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 plr-137873-13 distributing’s accumulated_adjustments_account will be allocated between distributing and controlled in a manner similar to the manner in which the earnings_and_profits of distributing will be allocated under sec_312 see sec_1_312-10 and sec_1_1368-2 provided that the distribution is undertaken immediately after the contribution distributing's momentary ownership of the stock of controlled as part of the reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 and will not in itself render controlled ineligible to elect to be an s_corporation for its first taxable_year caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular we neither express nor imply any opinion regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is being used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both see sec_355 and sec_1_355-2 iii whether the distribution is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock or distributing interests representing a percent or greater interest in distributing or controlled see sec_355 and sec_1_355-7 iv the u s federal_income_tax treatment of the trust and the trust distribution v the validity of any s_corporation_election or the continuing eligibility for s_corporation status of either distributing or controlled and vi the u s federal_income_tax treatment of the asset exchange plr-137873-13 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely _maury passman___________ maury passman acting chief branch office of associate chief_counsel corporate
